AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (page 2)


                                                                             Return

Case No.:                                Date and time warrant executed:                    Copy of warrant and inventory left with:
 Magistrate No. 21-578                       O!>/If/ZI        ~    ~:IOAM                       Lfft      oJ     (C{{dehC£
Inventory made in the presence of :

Inventory of the property taken and name( s) of any person( s) seized:

     S~e._ a-Hathed               PO - 517




                                                                          Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:      a~/2.1 /u
                                                                                          Jfl    Jarrm     In;idif
FD-591 (Rev 8-11-94)                                                                           Page _-,--   __   of   _-,-l __
                                           UNITED STATES DEPARTMENT OF JUSTICE
                                            FEDERAL BUREAU OF INVESTIGATION
                                   Receipt for Property Recei ved/Returned/Released/Seized

   File #       P6 -      3~ 907           Lj ~


        On (date) __ 3_1_IJ_,_/_J-,-L..-                                                   _   item(s) listed below were:
                                                                                               D Received From
                                                                                               o     Returned To
                                                                                               o     Released To
                                                                                               ~     Seized

   (Name)              jeY);{>er              }-j   e.   I;")   I
   (Street Address)       s- \/J              Lv--(..} .~           (ov,,-j
   (City)          P;-Hsbvssb                        p~                       Is=it, 3 Z




   Received By:                                                          Received From:
                                                                                                   (Signature)
